Case 1:21-cr-00003-RCL Document 58-5 Filed 07/06/21 Page 1 of 6

EXHIBIT E
Case 1:21-cr-00003-RCL Document 58-5 Filed 07/06/21 Page 2 of 6

 

Albert Watkins

From: Andrade, Mariela (usADc)
Sent: Monday, June 28, 2021 10:37 AM

To: Albert Watkins; Paschall, Kimberly (USADC)

Ce: Michael Schwade; ian

Subject: RE: USA v. Chansley (21-112 AE SF]

Good Morning Mr. Watkins,

| forwarded this request to the Capitol Police and they are still working on approving the below tour
stops. | will let you know once | receive a response from them and future tour dates.

Thank you for your patience,
Mariela

From: Albert Watkins
Sent: Monday, June 28, 2021 11:26 AM

To: a Mariela oe Paschall, Kimberly (USADC)

Cc: Michael Schwa lll

Subject: RE: USA v. Chansley [21-112 AE SF]
Ms. Andrade:

Following up on the above case, please advise as to whether the previously requested Capitol Tour
supplemental visit (embedded below) can be voluntarily arranged?

Thank you.
Very truly yours,

Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
St. Louis, MO 63117
Phone: 314-727-9111

*“PRIVACY NOTICE**

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are

1
Case 1:21-cr-00003-RCL Document 58-5 Filed 07/06/21 Page 3 of 6

specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

*“SECURITY NOTICE™*

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.

From: Albert Watkins
Sent: Thursday, June 17, 2021 7:32 AM

To: 'Andrade, Mariela (USADC Paschall, Kimberly (USADC)

   
 
   

Cc: Michael Schwade
Subject: RE: USA v. Chansley [21-112 AE SF]

Thank you Ms. Andrade.

| am flexible on scheduling and anticipate the specific examination (if allowed) would take less than
twenty minutes in the aggregate.

Very truly yours,

Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
St. Louis, MO 63117
Phone: 314-727-9111

“PRIVACY NOTICE**

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

“SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-

2
Case 1:21-cr-00003-RCL Document 58-5 Filed 07/06/21 Page 4 of 6

Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.

From: Andrade, Mariela (USADC)
Sent: Wednesday, June 16, 2021 2:43 PM

To: Paschall, Kimberly (USADC) ; Albert Watkins
Cc: Michael Schwad

Subject: RE: USA v. Chansley [21-112 MM SF]

Good afternoon all,

| will make the below inquiries.

Thank you,
Mariela

From: Paschall, Kimberly (USADC) PO

Sent: Wednesday, June 16, 2021 3:15 PM
To: Albert Watkins Andrade, Mariela (USADC) ii
Cc: Michae! Schwa

Subject: RE: USA v. Chansley [21-112 MM SF]

Mr. Watkins,

Glad you were able to make the tour. | am cc’ing Mariela Andrade, who is in charge of all
coordination of the Capitol tours and may be able to assist with your below requests. We are, of
course, beholden to the policies and procedures of the Capitol Police, so | cannot state with any
certainty that the below requests can be accommodated. But, we can make the inquiry.
Mariela,

Please see below from Mr. Watkins.

Many thanks,

Kim

Kimberly Paschall

Assistant United States Attorney

U.S. Attorney’s Office- District of Columbia
555 Fourth Street NW

—o DC 20530
Case 1:21-cr-00003-RCL Document 58-5 Filed 07/06/21 Page 5 of 6

From: Albert Watkins
Sent: Wednesday, June 16, 2021 3:11 PM
To: Paschall, Kimberly (USADC)

ce: Miche So
Subject: USA v. Chansley [21-112 MM SF

Dear Ms. Paschal:

| attended the Memorial Day Tour of the Capitol.

Per the instructions provided to me prior to the Tour, | attempted after the Tour to address the
need to garner access to a part of the Capitol | was not permitted to view/see/visit during the Tour.
Unfortunately, the conclusion of the Tour did not accord me the opportunity to address my need in

this regard with anyone in a position of authority professing knowledge of the protocol | should
follow.

With respect to Mr. Chansley, | have shared with you video footage of Mr. Chansley’s thwarting of a
muffin theft from the break room. | request to access the break room. My request was denied.
Looking into the break room from the hall where | was permitted to stand, | was able to see a sign
reflecting video monitoring of the break room. | have not received any surveillance video depicting
the incident involving Mr. Chansley relative to the muffin theft thwarting.

| would like access to the break room in question.

| would like a copy of the surveillance video footage depicting Mr. Chansley’s thwarting of the
muffin theft.

| also was unable to observe from the interior of the Senate floor the inside of the door into the
Senate Chamber from the exterior hall. | was only able to look down from a designated portion of
the gallery which, as | am sure you are aware, hangs over the area where the door into the chamber
rests.

| would access to the interior of the Senate Chamber for examination and inspection of that door
and, for obvious reasons, the desk at which Mr. Chansley is observed on footage to be writing a note
to the then Vice-President.

Please advise.
Thank you.

Very truly yours,
Albert S. Watkins, LC
Watkins LLC, dba
Kodner Watkins

1200 S. Big Bend Blvd.
St. Louis, MO 63117
Case 1:21-cr-00003-RCL Document 58-5 Filed 07/06/21 Page 6 of 6

Phone: 314-727-9111

“*PRIVACY NOTICE™

This electronic transmission/communiqué/message including its attachments, is from the law firm of
Watkins LLC. This electronic communication contains information that is confidential and is protected
by the attorney-client or attorney work product privileges. If you receive this transmission and/or its
attachments and you are not the intended recipient, promptly delete this message and please notify
the sender of the delivery error by return e-mail or please call the sender at 314-727-9111. You are
specifically instructed that you may not forward, print, copy or distribute or use the information in this
message if you are not the intended designated recipient.

““SECURITY NOTICE**

The Missouri Bar and The Missouri Supreme Court Rules require all Missouri attorneys to notify all E-
Mail recipients that (1) E-Mail communication is not a secure method of communication; (2) any E-
Mail that is sent to you or by you may be copied and held by any or all computers through which it
passes as it is transmitted; and, (3) persons not participating in our communication may intercept our
communications by improperly accessing either of our computers or another computer unconnected
to either of us through which the E-Mail is passed. | am communicating with you by E-Mail at your
request and with your consent. In the event you do not wish this form of communication in the future,
upon your notification of same, no further E-Mail communication will be forthcoming.
